Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Para. 0015 Line 26 – The phrase “the attitude of the geostationary satellite 1 in real” is written in an unclear manner. 
Para. 0048 Line 19 – “is made coincide with the” should be “is made to coincide with the”
Para. 0059 Line 24 – “is made coincide with the” should be “is made to coincide with the”   
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The amendment to the claims has created confusion on how to interpret the phrase "calculation circuitry" as this phrase is not disclosed in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “calculation circuitry” in Claims 1-6 and 10 is used by the claim to mean “programming instructions” while the accepted meaning is “the physical components of an electric circuit such as resistors, capacitors, etc.” The term is indefinite because the specification does not clearly redefine the term. 
Claims 7-9 are also rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an apparatus, a method executed by said apparatus, and a computer readable-recording medium used to perform calculations involving the attitude of a satellite. 
The limitations of (Claim 1 being representative) calculating an ideal thrust direction, calculating an ideal attitude, calculating a target attitude, and calculating a torque, as drafted, is a process that, under the broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an apparatus comprising calculation circuitry (Claim 1), a method executed by said apparatus (Claim 9), and a computer readable-recording medium (Claim 10), nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “calculation circuitry” language, “calculating” in the context of this claim encompasses the user manually calculating the ideal thrust direction, ideal attitude, target attitude, and torque of a satellite. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of general computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of acquiring a position of the satellite, acquiring a movement limitation of an attitude control actuator for controlling an attitude of the satellite mechanically, and acquiring an actual attitude that is an attitude of the satellite. The acquiring steps are recited at a high level of generality and represent mere data gathering, which is a form of insignificant extra-solution activity. The attitude control apparatus comprising “calculation circuitry” (Claim 1), method executed by the attitude control apparatus (Claim 9), and computer readable-recording medium (Claim 10) are also additional elements which are configured to carry out the above limitations. The “calculation circuitry” and CRM are not exclusively defined by the applicant [see, e.g. Spec. Para. 0063] and are recited at a high-level of generality (i.e., a generic processor, memory, and interface performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim further recites the additional element of transmitting a torque instruction indicating the calculated torque to the attitude control actuator. The transmission of a torque instruction merely serves to generally link the identified abstract idea to a particular technological environment or field of use. Generally linking an abstract idea to a particular technological environment or field of use is insufficient to provide a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of transmitting a torque instruction was considered to merely generally link the identified abstract idea to a particular technological environment or field of use, and the attitude control apparatus (Claim 1), method executed by said attitude control apparatus (Claim 9), and computer-readable recording medium (Claim 10) to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer or component thereof. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
Regarding the transmission of a torque instruction to a control actuator, the prior art of record also indicates that this limitation is well-understood, routine, and conventional in the field of spacecraft attitude dynamics (see Tilley at Para. 0019 Lines 47-52; see Goodzeit Col. 4 Lines 24-30 and Col. 5 Lines 2-3). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
Claims 2-7 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim 2 merely describes calculating the ideal attitude, Claims 3-6 merely describe data used for the calculations and further describe calculating the target attitude, and Claim 7 merely describes the data represented by the movement limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tilley et al. (EP 1059231 A2) in view of Goodzeit et al. (US 7464898 B1). 

Regarding Claim 1
Tilley teaches:
an attitude control apparatus (ground control computer (20), Fig. 2) comprising: 
an ideal thrust direction calculation circuitry to acquire a position of a satellite (inertial reference module (11), Para. 0014, updated by data from sun sensor (9)) comprising a thruster (thruster (5), Fig. 1) and a solar panel (solar panels (17, 18), Fig. 1), and calculate an ideal thrust direction (Para. 0017 Lines 15-19, “The operational profile of the EPS is designed so that… the thrust attitude be continuously adjusted to optimize the direction of the thrust vector 8”) that is a thrust direction of the thruster for minimizing a propellant consumption in firing of the thruster during transfer of the satellite to a target orbit (Para. 0017 Lines 19-21, “…for an efficient orbital transition as the satellite moves around each orbit. This will minimize loss in thrust direction efficiency”), the solar panel comprising a panel surface rotatable about a rotational axis (Para. 0010 Lines 49-50, “the solar array is positioned to rotate about the Y axis of the satellite”, Fig. 1);
an ideal attitude calculation circuitry to calculate an ideal attitude (Para. 0018 Lines 29-38, “attitude control 10 must process a schedule of satellite attitudes which are calculated to maintain the direction of the thrust vector 8 in an optimum orientation… this schedule may be generated by the ground computer using known algorithms designed for this purpose”) that is an attitude of the satellite in which the panel surface faces the sun while the thrust direction aligns with the ideal thrust direction (Para. 0024 Lines 56 (Col. 6) – 3 (Col. 7), “the thruster vector 8 is continuously adjusted to its optimum direction… while the solar array 6 is positioned perpendicular to the sun vector 19”);
and a torque calculation circuitry to acquire an actual attitude that is an attitude of the satellite (Para. 0019 Lines 49-50, “attitude sensed by the on board inertial system”), calculate a torque for turning the satellite from the actual attitude to the target attitude (Para. 0019 Lines 48-50, “must compare the desired attitude with the attitude sensed by the on board inertial system and generate an error signal”), and transmit a torque instruction indicating the calculated torque to the attitude control actuator (Para. 0019 Lines 50-52, “the error signal is converted to a series of adjustment instructions which are sent to the attitude actuators”). [For completeness, Goodzeit also teaches the torque calculation circuitry listed above.]

Tilley does not teach: 
a target attitude calculation circuitry to acquire a movement limitation of an attitude control actuator for controlling an attitude of the satellite mechanically, and calculate a target attitude that is an attitude of the satellite in which a deviation from the ideal attitude is minimized within the movement limitation while the panel surface faces the sun;

Goodzeit teaches:
a target attitude calculation circuitry (predictive thrust/sun tracking, Col. 1 Line 61-62) to acquire a movement limitation (Col. 1 Lines 42-45, “within these regions, referred to as “proximity regions”, control torques and angular rates in excess of the control system’s capability may be necessary for accurate sun pointing control”, Col. 2 Lines 5-6, “proximity region is determined based on an angle between the thrust trajectory vector and the sun vector”) of an attitude control actuator for controlling an attitude of the satellite mechanically (reaction wheel assemblies (RWAs) for attitude control, Col. 1 Lines 31-32), and calculate a target attitude that is an attitude of the satellite in which a deviation from the ideal attitude is minimized within the movement limitation while the panel surface faces the sun (Col. 4 Lines 11-15, “a predictive thrust/sun tracking strategy is invoked to ensure the control required is within the system’s capability and that the solar array sun pointing errors are minimized”);
and a torque calculation circuitry (spacecraft flight software (30), Fig. 3) to acquire an actual attitude that is an attitude of the satellite (Col. 4 Lines 20-27, “the spacecraft 10 includes an attitude sensing complement with a number of sensors including, for example, earth sensors 32, sun sensors 34, and least one continuously operating IMU (inertial measurement unit) 36… data from the earth sensors 32, sun sensors 34, and IMU 36 are provided to the system for processing”, Fig. 3), calculate a torque for turning the satellite from the actual attitude to the target attitude (Col. 4 Lines 58-59, “the PID controller 48 computes the RWA torque demands for attitude control”), and transmit a torque instruction indicating the calculated torque to the attitude control actuator (Col. 5 Lines 2-3, “the total RWA torque demands which are then applied to the RWAs”).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the attitude control apparatus of Tilley to include the target attitude calculations of Goodzeit to accommodate for a movement limitation of the control actuators, with the motivation of minimizing error while also providing an attitude that is within the system’s capabilities. 

Regarding Claim 2
Tilley, as modified in view of Goodzeit, teaches the apparatus of Claim 1. Tilley/Goodzeit further teaches:
wherein the ideal attitude calculation circuitry calculates the ideal attitude that is the attitude in which the rotational axis extends in a direction orthogonal to a direction of the sun while the thrust direction aligns with the ideal thrust direction (Tilley: Para. 0019 Lines 54-57, “adjustment instructions will include aligning the z axis for the thrust attitude and rotating the satellite through a yaw angle to align the xz plane with the sun vector 19”).

Regarding Claim 3
Tilley, as modified in view of Goodzeit, teaches the apparatus of Claim 2. Tilley/Goodzeit further teaches: 
wherein the target attitude calculation circuitry (Goodzeit: predictive thrust/sun tracking, Col. 1 Line 61-62) calculates the target attitude that is the attitude of the satellite in which the deviation from the ideal attitude is minimized within the movement limitation (Goodzeit: Col. 4 Lines 11-15, “a predictive thrust/sun tracking strategy is invoked to ensure the control required is within the system’s capability and that the solar array sun pointing errors are minimized”) while the rotational axis extends in the direction orthogonal to the direction of the sun (Goodzeit: Col. 3 Lines 58-62, “the spacecraft 10 rotates about the thrust axis 26 to maintain a sun vector 28 in a yaw/roll plane 30. As seen in Fig. 2, when the sun vector 28 lies in the yaw/roll plane 30, the solar arrays 14 may be positioned so that the solar array normal vectors are pointing directly at the sun”, Fig. 2)

Regarding Claim 7
Tilley, as modified in view of Goodzeit, teaches the apparatus of Claim 1. Tilley/Goodzeit further teaches:
wherein the movement limitation of the attitude control actuator indicates an upper limit […] that is achievable by the attitude control actuator (Goodzeit: Col. 2 Lines 65-67, “the present invention provides methods and systems that… limit angular rates to specified values”, Col. 4 Lines 12-14, “to ensure the control required is within the system’s capability”) 

Tilley/Goodzeit may not explicitly teach an absolute value of an angular rate of a geostationary orbit that is achievable by the attitude control actuator. However, the limitation claims an upper limit that does not result in a manipulative difference between the angular rate limitations of the prior art and the functionally of the claimed method. Because Tilley/Goodzeit teaches that the angular rate is limited to specified values, substituting the upper limit of an absolute value of an angular rate for the specified angular rate values of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the specified angular rate values applied to the attitude control system of the prior art with any other angular rate limitation because the results would have been predictable. 

Regarding Claim 8
Tilley/Goodzeit further teaches:
A satellite (Tilley: satellite (1), Fig. 1) comprising: 
A thruster (Tilley: thrusters (2-4, 5), Fig. 1);
A solar panel (Tilley: solar array (6), Fig. 1) comprising a panel surface rotatable about a rotational axis (Claim 1 of Tilley, “a solar array mounted on the satellite for rotation about an axis coincident with the y-axis”);
And the attitude control apparatus of claim 1. 

Regarding Claim 9
Tilley teaches:
A method of controlling attitude executed by an attitude control apparatus (ground control computer (20), Fig. 2), the method comprising: 
calculating an ideal thrust direction (Para. 0017 Lines 15-19, “The operational profile of the EPS is designed so that… the thrust attitude be continuously adjusted to optimize the direction of the thrust vector 8”) that is a thrust direction of a thruster of a satellite for minimizing a propellant consumption in firing of the thruster during transfer of the satellite to a target orbit (Para. 0017 Lines 19-21, “…for an efficient orbital transition as the satellite moves around each orbit. This will minimize loss in thrust direction efficiency”), the satellite comprising the thruster (thruster (5), Fig. 1) and a solar panel (solar array (6), Fig. 1) comprising a panel surface rotatable about a rotational axis (Claim 1 of Tilley, “a solar array mounted on the satellite for rotation about an axis coincident with the y-axis”);
 calculating an ideal attitude (Para. 0018 Lines 29-38, “attitude control 10 must process a schedule of satellite attitudes which are calculated to maintain the direction of the thrust vector 8 in an optimum orientation… this schedule may be generated by the ground computer using known algorithms designed for this purpose”) that is an attitude of the satellite in which the panel surface faces the sun while the thrust direction aligns with the ideal thrust direction (Para. 0024 Lines 56 (Col. 6) – 3 (Col. 7), “the thruster vector 8 is continuously adjusted to its optimum direction… while the solar array 6 is positioned perpendicular to the sun vector 19”);
and calculating a torque for turning the satellite from an actual attitude to the target attitude (Para. 0019 Lines 48-50, “must compare the desired attitude with the attitude sensed by the on board inertial system and generate an error signal”), and transmitting a torque instruction indicating the calculated torque to the attitude control actuator (Para. 0019 Lines 50-52, “the error signal is converted to a series of adjustment instructions which are sent to the attitude actuators”), the actual attitude being an attitude of the satellite (Para. 0008 Lines 24-25, “generating data indicative of the current attitude of the satellite”). [For completeness, Goodzeit also teaches the torque calculation circuitry listed above.]

Tilley does not teach: 
calculating a target attitude that is an attitude of the satellite in which a deviation from the ideal attitude is minimized within a movement limitation of an attitude control actuator for controlling an attitude of the satellite mechanically while the panel surface faces the sun; and calculating a torque for turning the satellite from an actual attitude to the target attitude, and transmitting a torque instruction indicating the calculated torque to the attitude control actuator, the actual attitude being an attitude of the satellite.

Goodzeit teaches:
calculating a target attitude that is an attitude of the satellite in which a deviation from the ideal attitude is minimized within a movement limitation of an attitude control actuator for controlling an attitude of the satellite mechanically while the panel surface faces the sun (Col. 4 Lines 11-15, “a predictive thrust/sun tracking strategy is invoked to ensure the control required is within the system’s capability and that the solar array sun pointing errors are minimized”);
and calculating a torque for turning the satellite from an actual attitude to the target attitude (Col. 4 Lines 58-59, “the PID controller 48 computes the RWA torque demands for attitude control”), and transmitting a torque instruction indicating the calculated torque to the attitude control actuator (Col. 5 Lines 2-3, “the total RWA torque demands which are then applied to the RWAs”), the actual attitude being an attitude of the satellite (Col. 4 Lines 20-21, “the spacecraft 10 includes an attitude sensing complement”).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of controlling attitude of Tilley to include the target attitude calculations of Goodzeit to accommodate for a movement limitation of the control actuators, with the motivation of minimizing error while also providing an attitude that is within the system’s capabilities. 

Regarding Claim 10
Claim 10 is analogous to Claim 1, thus Claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1. 
Goodzeit also teaches a computer-readable recording medium storing a program causing the computer to function as the disclosed invention (Col. 4 Lines 18-21, “the system is implemented in the form of spacecraft flight software 30 which resides on a computer-readable medium executable by a processor onboard of the spacecraft 10”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tilley in view of Goodzeit as applied to claims 1-3 and 7-10 above, and further in view of Yamashita (US 2004/0140401 A1).

Regarding Claim 4
Tilley, as modified in view of Goodzeit, teaches the apparatus of Claim 1. Tilley/Goodzeit further teaches:
wherein the rotational axis (Tilley: y-axis, Fig. 1) extends in a direction orthogonal to the thrust direction (Tilley: Col. 4 Lines 18-20, “thrusters 5 are positioned with their thrust vectors perpendicular to the axis of rotation of the associated solar array 6”)
the target calculation circuitry (Goodzeit: predictive thrust/sun tracking, Col. 1 Line 61-62)
and thereby calculates the target attitude that is the attitude achieved by a turn about […] the calculated rotational angle […] from the actual attitude (Goodzeit: Col. 7 Lines 13-14, “the rotation angle β is determined that is used to compute the intermediate target frame to current target frame”, Lines 50-54, “at each time step within the proximity region, the inertial to target frame quaternion is determined… based on the intermediate target frame to target frame quaternion determined… and the beta angle determined.”)

While Goodzeit does not teach “the direction of the sun by the calculated rotational angle about the direction of the sun and a turn about the rotational axis by the calculated rotational angle about the rotational axis”, these axes are taught by Tilley. Substituting the coordinate axes of Tilley does not result in a manipulative difference between the target attitude calculations of Goodzeit and the functionally of the claimed calculation. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the target attitude calculation of Goodzeit to use the directions of the coordinate axes of Tilley. 

Tilley/Goodzeit does not teach: 
calculates a rotational angle about a direction of the sun and a rotational angle about the rotational axis from the actual attitude for minimizing the deviation from the ideal attitude within the movement limitation

Yamashita teaches: 
calculates a rotational angle about the rotational axis (Para. 0039, “the 3-axis error vector indicates a rotation angle (Euler angle) about each coordinate axis of the satellite coordinate system”) from the actual attitude (Para. 0039, “calculates an error vector indicating the difference between the reference Euler parameter vector and the current Euler parameter vector”) 
Yamashita teaches that is was known in the art to calculate a rotational angle about each coordinate axis of the satellite coordinate system (interpreted to correspond to the direction of the sun and the rotational axis orthogonal to the thrust direction as disclosed by Tilley).
Additionally, Yamashita does not teach a movement limitation and therefore does not teach the calculation for minimizing the deviation from the ideal attitude within the movement limitation. While this calculation is not explicitly taught, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include in the rotational angle calculation of Yamashita a calculation to minimize the deviation from the ideal attitude within the movement limitation of Tilley/Goodzeit in order to remain within the system’s capabilities. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2005/037646 A2 – “Precision Attitude Control System for Gimbaled Thruster” teaches an attitude control system configured to control a plurality of gimbaled Hall Current thrusters (HCTs)
CA 2941062 A1 – “Energy Efficient Satellite Maneuvering” teaches a thrust controller and an orientation controller that orients a principle sensitive axis of a satellite to a determined plane 
EP 0461394 A1 – “Spacecraft Earth-Pointing Attitude Acquisition Method” teaches a method and an apparatus for aligning a satellite one axis at a time to achieve an Earth-pointing attitude 
RU 2544021 C2 – “Method for Orientation of Artificial Earth Satellite” teaches an orientation apparatus that determines the angles between the direction to the Sun and the axes of the orbital coordinate system
US 6237876 B1 – “Methods for Using Satellite State Vector Prediction to Provide Three-Axis Satellite Attitude Control” teaches an attitude control method that aligns the thrust vector with a predefined trajectory and rotates the solar arrays to optimize the sun angle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE JUNE BOLEK whose telephone number is (571)272-6150. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571) 207-6272;. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KJB/ 
Examiner, Art Unit 4175

/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647